Citation Nr: 0320859	
Decision Date: 08/20/03    Archive Date: 08/25/03	

DOCKET NO.  99-02 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left orchiectomy. 

2.  Entitlement to service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946, a period of active duty for training in July 1949, 
and another period of active military service from August 
1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for hearing loss and residuals of a left orchiectomy.  

In his January 1999 substantive appeal, the veteran requested 
a Travel Board hearing at the RO.  A hearing was scheduled 
for June 2003, but the veteran failed to appear for that 
hearing.  There is no new request for a hearing.  

The issue of entitlement to service connection for hearing 
loss will be remanded for additional development and the 
remaining issue will be decided herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue decided on appeal has been requested 
or obtained.  

2.  Residuals of a left orchiectomy performed many years 
after military service in March 1996 are not competently 
shown to be related to any incident, injury or disease of 
active military service or active duty for training.  




CONCLUSION OF LAW

The veteran's left orchiectomy, and any residuals thereof, 
was not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA), and regulations implementing that liberalizing 
legislation is applicable to the veteran's claims.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims, and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  

A review of the claims folder reveals that the RO has, in 
statements of the case issued in January 1999 and October 
2002, notified the veteran and representative of the VCAA 
laws and regulations, of the rules with respect to service 
connection claims, and of the evidence necessary to support 
his pending claims.  The veteran submitted private medical 
evidence, the RO collected VA medical treatment records.  The 
evidence on file does not indicate and the veteran does not 
argue that, aside from the possibility of records documenting 
an injury during a period of active duty for training in 
1949, that there are any additional available medical records 
or other evidence relevant to the claim herein decided which 
has not already been collected for inclusion in the veteran's 
claims folder.  The available service medical records were 
already on file.  The Board finds that the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the veteran's claim for service connection 
for residuals of a left orchiectomy, the Board notes that the 
veteran claims that this disability is attributable to an 
injury he received in a fall during a period of active duty 
for training in 1949.  A review of the claims folder reveals 
that, pursuant to an earlier service connection claim, VA 
attempted to secure any available records from the veteran's 
active duty for training aboard the U.S.S. Woodworth and that 
the Department of the Navy reported at that time that records 
of that ship contained no information concerning treatment or 
examination pertaining to the veteran's case.  The Board 
finds that the duties to assist and notify under VCAA have 
been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  

The Board considered referring the claim for service 
connection for the residuals of a left orchiectomy for a 
medical opinion in accordance with 38 U.S.C.A. 
§ 5103A (d)(2).  The left orchiectomy, however, and preceding 
hydrocelectomy are shown to have occurred decades after 
active military service, and there is essentially a complete 
absence of competent evidence which in any way relates these 
remote surgical procedures to any incident, injury or disease 
of active military service or active duty for training 
decades earlier, and there is also a complete absence of 
competent evidence showing that such surgeries resulted from 
a low back injury sustained during service.  In accordance 
with the governing statute, although there may be evidence of 
current disability attributable to residuals of a left 
orchiectomy, there is an absence of evidence which shows that 
such disability "may be" associated with the veteran's 
military service.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty in 
active military service or any period of active duty for 
training.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, in 
fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Analysis:  The veteran initiated his current claim for 
residuals of an orchiectomy in March 1998, over 47 years 
after he was separated from military service.  In this claim, 
he wrote that he felt that his left testicle removal was the 
result of chronic back pain, which he felt was the result of 
a back injury that he had long claimed was attributable to 
service.  

The available service medical records do not document a back 
injury or any signs or symptoms reasonably related to the 
subsequent removal of the left testicle.  

The veteran's initial claim for service-connected disability 
was received the month he was finally separated from active 
service in August 1951, and this claim did not include an 
application for service connection for a back injury.  The 
veteran first made claim for a back injury in March 1958, 
some seven years after he was separated.  He claimed that his 
back was injured in a fall while performing active duty for 
training aboard the U.S.S. Woodworth in July 1949, and that 
he received treatment for this fall while aboard ship.  The 
veteran also submitted three lay statements of former service 
members who corroborated the veteran's fall during service.  
A formal search initiated at this time resulted in a report 
from the Department of the Navy that records of the U.S.S. 
Woodworth contained no information concerning treatment or 
examination of the veteran.  

The veteran was recalled to full-time active service in 
August 1950, and at the time of induction, during service, 
and at the time of discharge in 1951, there were no 
complaints, findings, treatment or diagnoses relative to a 
back injury, and at the time of the discharge examination, 
the spine was reported to be normal.  

Records showed that the veteran first sought medical 
treatment for back problems in February 1957.  The veteran 
was hospitalized in March 1958 for a back problem and records 
of this contained a history of low back pain and occasional 
right low quadrant pain of about one year's duration.  X-ray 
study of the lumbar spine disclosed no apparent bone 
pathology and a myelogram of the lumbar spine disclosed no 
abnormality.  The diagnosis was acute low back strain.  
Subsequent VA examination in January 1959, including X-ray 
studies, resulted in a diagnosis of lumbar strain.  On the 
basis of this evidence, the RO denied the veteran's claim for 
a back disorder related to service and this denial was upheld 
in a decision issued by the Board in October 1959.  

Private medical records submitted by the veteran in 
conjunction with his claim in March 1998 include the 
operative report from the veteran's March 1996 radical left 
orchiectomy which notes prior surgery on the scrotum.  It was 
recorded that it was not clear whether the veteran had 
continuing pain, resulting in present orchiectomy, which was 
attributable to the prior surgical scar, the testicle itself, 
or chronically painful epididymis.  A left radical left 
orchiectomy was then provided without documented adverse 
result.  

Also submitted were subsequent private medical records from 
July 1996 which indicate that, prior to the left orchiectomy, 
the veteran had had a hydrocele (a collection of fluid in the 
tunica vaginalis of the testicle or along the spermatic cord) 
for which he had previously been provided a hydrocelectomy.  
Following that procedure, the veteran had sufficient chronic 
pain that he was subsequently provided a radical left 
orchiectomy.  The veteran continued to have pain after the 
orchiectomy and these records note sensitivity from these 
prior surgical procedures, and/or associated scar tissue, and 
also possibly from sensitivity due to chronic low back pain 
with left sciatica and ilioinguinal neuralgia.  These records 
also contain the veteran's report of having injured his back 
in the "1950's."  This report concluded that it was the 
doctor's belief that the veteran's current pain was a 
combination of scar tissue and/or entrapment of the nerve in 
the spermatic cord stump on the left.  It was possible that 
suture material had been used which had not yet dissolved and 
as this occurred over time, symptoms might be relieved.

Later VA outpatient treatment records confirmed past problems 
with hydrocele and left orchiectomy.  In February 1998, there 
was a notation that the veteran was status-post orchiectomy 
for a "benign tumor with resulting infection."  In December 
1998, it was noted that the veteran had a hydrocelectomy in 
1994 which did not alleviate pain, and that he had a follow-
on left orchiectomy in 1996 with debridement, and that he 
apparently had chronic epididymitis and scar tissue present 
at the time of the orchiectomy.  

A clear preponderance of the evidence of record is against 
the veteran's claim for service connection for the residuals 
of a left orchiectomy.  There is no evidence of hydrocele or 
other signs or symptoms referable to the veteran's left 
testicle at any time during or for many years after active 
military service.  Although the veteran has attributed his 
left orchiectomy to a fall sustained during service and 
resultant low back pain, a low back disability is not shown 
to have been incurred or aggravated as a result of that fall 
or any other injury received during active service or active 
duty for training.  Low back pathology was not identified 
during military service, and acute low back strain was first 
identified some seven years after active military service.  
Much more recent records reveal that the veteran had a 
hydrocele with surgical treatment of hydrocelectomy performed 
in 1994 with a left orchiectomy performed in 1996.  The 
hydrocele has not been related by any competent evidence to 
any incident or injury of service including a back injury 
which may have occurred at any time.  

The evidence shows that subsequent to hydrocelectomy, the 
veteran developed chronic epididymitis with chronic pain 
attributable to this and likely scar tissue from the initial 
surgery for which he then received the radical left 
orchiectomy.  Chronic pain following the orchiectomy is most 
likely related to "a combination of scar tissue and/or 
entrapment of the nerve in the spermatic cord stump on the 
left."  Although these records also discuss the 
"possibility" of additional sensitivity due to a chronic 
low back pain with left sciatica and ilioinguinal neuralgia, 
this finding is related as a possible additional reason for 
the pain in the area of the postoperative left orchiectomy, 
but this evidence does not show that the hydrocele or the 
orchiectomy was actually caused as a result of chronic low 
back pain as claimed by the veteran.  

Again, although the veteran may have sustained a fall during 
a period of active duty for training in July 1949, the 
competent clinical evidence on file does not show that he 
sustained a low back disability as a result of such fall with 
completely negative service medical records including 
entrance and exit examination from military service in 1950 
and 1951, and including subsequent private and VA medical 
records from 1957 and 1958.  Left testicular problems are 
first shown to have become manifest with hydrocele in 1994 
and are in no way clinically related to any incident, injury 
or disease of active service as to causal origins.  The most 
likely cause of continuing postoperative left orchiectomy 
pain has been related to a combination of scar tissue or 
entrapment of the nerve in the spermatic cord stump and this 
is clearly attributable to treatment commencing in 1994, many 
years after active military service.  


ORDER

Entitlement to service connection for the residuals of a left 
orchiectomy is denied.


REMAND

The veteran claims entitlement to service connection for 
hearing loss attributable to acoustic trauma sustained during 
service while working in construction battalions, while 
assigned aboard ship in an engine room, and while serving a 
station at general quarters one deck below the 16-inch guns 
aboard the U.S.S. Missouri (BB-63).  Although hearing was 
noted to be within normal limits during service, such testing 
conducted at the time by "whispered voice" is certainly 
less reliable than more modern audiometric testing.  

The first documented complaints and findings of hearing loss 
disability are included in a VA audiological consultation 
performed many years after service in November 1998 which 
includes repetition of the veteran's contention of noise 
exposure during service.  This audiological consultation, 
however, contains no opinion with respect to causal origins.  

In consideration of the evidence on file the Board finds that 
VCAA and, more particularly, 38 U.S.C.A. § 5103A(d)(2) 
requires VA to assist the veteran by ordering a VA 
audiometric examination with a request for an opinion as 
there is evidence of current disability and evidence that the 
veteran was exposed to a degree of acoustic trauma during 
service which "may be" the causal origin of current hearing 
loss disability.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  Initially, the RO should again 
request the veteran to identify, by 
proper completion of medical release 
forms provided him, any clinical or other 
competent evidence of hearing loss 
complaints, evaluation, or medical 
treatment at any time from service 
separation in August 1951 through 
present.  Obviously, records of hearing 
loss disability more closely approximate 
in time to service would be extremely 
useful in substantiating his claim.  If 
the veteran cannot collect and submit 
such evidence himself, the RO should 
offer to assist him in the collection of 
such evidence as he may reasonably 
identify in submitting properly completed 
medical release forms which the RO 
provides him.  

2.  Thereafter, the veteran should be 
referred for a VA audiological 
evaluation.  The veteran's claims folder 
must be provided to the audiologist for 
review in conjunction with the 
examination, and the report of 
examination must state that the file was 
provided and reviewed by the examiner.  
The individual conducting this 
examination should request the veteran to 
provide a history of his noise exposure 
during service and after service 
including an explanation of his 
occupational history and vocational and 
hobby activities after service.  In 
addition to providing a current report of 
audiological evaluation, including pure 
tone decibel thresholds for the relevant 
frequencies and speech discrimination 
testing, the VA audiologist is requested 
to provide an opinion, based upon a 
careful review of the evidence on file, 
the interview with the veteran, and the 
actual results of current audiological 
examination, as to whether it is at least 
as likely as not that current hearing 
loss disability is causally attributable 
to acoustic trauma to which the veteran 
was exposed during military service and 
an explanation of the reasons and bases 
for such opinion provided.  

3.  The RO should initially review the 
report of audiological examination to 
ensure that it contains the requested 
opinions and should follow up to request 
any corrective action necessary from the 
VA examiner.  Thereafter, the RO should 
again address the issue presented on 
appeal and, if a grant of the benefit 
sought is not allowed, provide the 
veteran and representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter the 
case should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
further until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



__________________________________________
	JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



